      Case: 1:19-cv-08474 Document #: 16 Filed: 02/12/20 Page 1 of 1 PageID #:72




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CANTRELL STREETER, on behalf of
 himself and all others similarly situated,           Case No.: 1:19-cv-08474

                Plaintiff,

 v.

 UHG I LLC and MARKOFF LAW LLC,

                Defendants.

        DEFENDANT UHG I LLC’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1 and Local Rule 3.2, Defendant UHG I LLC (“UHG I”), by

and through its undersigned attorneys, Lippes Mathias Wexler Friedman LLP, hereby notifies this

Court and all parties of the following:

       1.      UHG I is a Delaware limited liability company.

       2.      UHG I is wholly owned by UHG LLC.

       3.      No publicly held corporation owns 5% or more interest of UHG I.

DATED:         February 12, 2020

                                       LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                       s/ Tessa R. Scott
                                       Tessa R. Scott, Esq.
                                       Brendan H. Little, Esq.
                                       Attorneys for Defendant
                                       UHG I LLC
                                       50 Fountain Plaza, Suite 1700
                                       Buffalo, New York 14202
                                       Telephone: (716) 853-5100
                                       Facsimile: (716) 853-5199
                                       Email: tscott@lippes.com
                                               blittle@lippes.com


                                                 1
